DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022, has been entered.
Applicant filed a preliminary amendment to the claims on July 29, 2022.  Applicant amended claims 10 and 13, cancelled claim 16 and added claims 17-22.  Claims 1-3, 5-13, 15 and 17-22 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 5, 6, 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. Publication No. 2010/0200052) in view of Nishimoto (U.S. Patent No. 6,100,466).
With respect to claims 1, 2, 3, 5, 9 and 15, Yamashita teaches a solar cell apparatus (Figure 3) comprising a substrate (11) and an amorphous p-i-n structure (30) arranged on the substrate.  Figure 3 and Paragraphs 91 and 92.
Yamashita further teaches a microcrystalline p-i-n structure (40) is formed on the amorphous p-i-n structure, wherein the p-i-n structure comprises a p-type layer, an i-type layer and an n-type layer.  Figure 3 and Paragraphs 91 and 101-108.  Yamashita teaches the n-type layer comprises n-type donors including phosphorous.  Paragraph 107.
Yamashita is silent as to whether the n-type donors comprise oxygen at an atomic concentration of between 5 and 25% of the overall atomic composition of the n-type layer.
However, Nishimoto, which deals with silicon photovoltaic elements, teaches a microcrystalline n-type silicon layer comprising oxygen in an amount between 0.1 atomic ppm to 20 atomic %.  Col. 6, Lines 3-10.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Yamashita with Nishimoto is the use of a known technique to improve a similar device in the same way.  Yamashita and Nishimoto both teach n-type microcrystalline silicon layers.  Nishimoto teaches an oxygen atomic concentration of 0.1 atomic ppm to 20 atomic % is an effective amount for such an n-type layer in a photovoltaic element.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a similar amount in Yamashita’s n-type layer because Nishimoto teaches this to be an effective concentration range for oxygen, meaning the modification has a reasonable expectation of success.
	Modified Yamashita teaches the n-type layer has an oxygen concentration of between 0.1 atomic ppm to 20 atomic %.  Nishimoto, Col. 6, Lines 3-10.
Although modified Yamashita is silent as to the phosphorous concentration, Nishimoto additionally teaches the valency controller is added to the n-type layer in an amount of 1,000 ppm to 10 atomic % and that the valency controller for an n-type layer is phosphorous.  Col. 5, Lines 54 to Col. 6, Line 30.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Yamashita with Nishimoto is the use of a known technique to improve a similar device in the same way.  Yamashita and Nishimoto both teach n-type microcrystalline silicon layers.  Nishimoto teaches a phosphorous atomic concentration of 1,000 atomic ppm to 10 atomic % is an effective amount for such an n-type layer in a photovoltaic element.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a similar amount in Yamashita’s n-type layer because Nishimoto teaches this to be an effective concentration range for phosphorous, meaning the modification has a reasonable expectation of success.
	With respect to claim 6, Yamashita and Nishimoto, as combined above, teach the n-type layer.  Nishimoto further teaches a hydrogenated microcrystalline n-type silicon layer is one of several effective silicon layers for the photovoltaic element and Yamashita teaches the n-type silicon layer is formed in the presence of hydrogen.  Yamashita, Paragraph 107 and Nishimoto, Col. 5, Lines 54-63.
With respect to claims 11 and 12, modified Yamashita teaches a method of forming a solar cell apparatus (Figure 3) comprising a substrate (11), an n-type TCO (SnO2) on the substrate and an amorphous p-i-n structure (30) arranged on the n-type layer.  Figure 3 and Paragraphs 91 and 92.
Yamashita further teaches a microcrystalline p-i-n structure (40) is formed on the amorphous p-i-n structure, wherein the p-i-n structure comprises a p-type layer, an i-type layer and an n-type layer.  Figure 3 and Paragraphs 91 and 101-108.  Yamashita teaches the n-type layer comprises n-type donors including phosphorous.  Paragraph 107.  The p-type, i-type and n-type layers are successively formed on the n-type TCO.  Figure 3 and Paragraphs 91 and 101-108.  
Modified Yamashita further teaches a microcrystalline n-type silicon layer comprising oxygen in an amount between 0.1 atomic ppm to 20 atomic %.  Nishimoto Col. 6, Lines 3-10.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Although modified Yamashita is silent as to the phosphorous concentration, Nishimoto additionally teaches the valency controller is added to the n-type layer in an amount of 1,000 ppm to 10 atomic % and that the valency controller for an n-type layer is phosphorous.  Col. 5, Lines 54 to Col. 6, Line 30.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Yamashita with Nishimoto is the use of a known technique to improve a similar device in the same way.  Yamashita and Nishimoto both teach n-type microcrystalline silicon layers.  Nishimoto teaches a phosphorous atomic concentration of 1,000 atomic ppm to 10 atomic % is an effective amount for such an n-type layer in a photovoltaic element.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a similar amount in Yamashita’s n-type layer because Nishimoto teaches this to be an effective concentration range for phosphorous, meaning the modification has a reasonable expectation of success.
(4)
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. Publication No. 2010/0200052) in view of Nishimoto (U.S. Patent No. 6,100,466), as applied to claims 1, 2, 3, 5, 6, 9, 11, 12 and 15 above, and further in view of Kubota et al. (U.S. Publication No. 2001/0017153).
With respect to claims 7 and 8, modified Yamashita teaches the n-type microcrystalline silicon layer but is silent as to its thickness.
However, Kubota, which deals with solar cells, teaches 30 to 80 nm is an effective thickness for the n-type microcrystalline silicon layer.  Claim 3.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Yamashita and Nishimoto, as combined above, with Kubota is the use of a known technique to improve a similar device in the same way.  Modified Yamashita and Kubota both teach n-type microcrystalline silicon layers.  Kubota, teaches 30 to 80 nm is an effective thickness for the n-type microcrystalline silicon layer.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the thickness range of 30 to 80 nm for Yamashita’s n-type layer because Kubota teaches this to be an effective thickness, meaning the modification has a reasonable expectation of success.
(5)
Claims 1, 5, 6, 10, 11, 13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (U.S. Publication No. 2003/0168660) in view of Nishimoto (U.S. Patent No. 6,100,466).
With respect to claims 1, 5, 10, 17, 19 and 21, Terakawa teaches a heterojunction solar cell apparatus comprising a substrate (17) and a p-i-n structure comprising a heterojunction p-type layer (13), a heterojunction i-type amorphous layer layer (12), a heterojunction n-type crystalline layer (11), a heterojunction i-type amorphous layer (14) and a heterojunction n-type layer (15) including phosphorous n-type donors, wherein the amorphous layers are contacts with respect to the n-type crystalline layer.  Figure 1D and Paragraphs 33, 35 and 36. 
Terakawa teaches the heterojunction n-type layer comprises amorphous silicon (paragraph 36) but is silent as to whether it comprises an oxygen-rich amorphous silicon layer and whether it comprises phosphorous in the claimed atomic concentration.
However, Nishimoto, which deals with silicon photovoltaic elements, teaches an amorphous n-type silicon layer comprising oxygen in an amount between 0.1 atomic ppm to 20 atomic %.  Col. 6, Lines 3-10.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Terakawa with Nishimoto is the use of a known technique to improve a similar device in the same way.  Terakawa and Nishimoto both teach n-type amorphous silicon layers.  Nishimoto teaches an oxygen atomic concentration of 0.1 atomic ppm to 20 atomic % is an effective amount for such an n-type layer in a photovoltaic element.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a similar amount in Terakawa’s n-type layer because Nishimoto teaches this to be an effective concentration range for oxygen, meaning the modification has a reasonable expectation of success.
	Modified Terakawa teaches the n-type layer has an oxygen concentration of between 0.1 atomic ppm to 20 atomic %.  Nishimoto, Col. 6, Lines 3-10.
Although modified Terakawa is silent as to the phosphorous concentration, Nishimoto additionally teaches the valency controller is added to the n-type layer in an amount of 1,000 ppm to 10 atomic % and that the valency controller for an n-type layer is phosphorous.  Col. 5, Lines 54 to Col. 6, Line 30.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Terakawa with Nishimoto is the use of a known technique to improve a similar device in the same way.  Terakawa and Nishimoto both teach n-type amorphous silicon layers.  Nishimoto teaches a phosphorous atomic concentration of 1,000 atomic ppm to 10 atomic % is an effective amount for such an n-type layer in a photovoltaic element.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a similar amount in Terakawa’s n-type layer because Nishimoto teaches this to be an effective concentration range for phosphorous, meaning the modification has a reasonable expectation of success.
Furthermore, as explained above, Terakawa teaches the solar cell apparatus is a heterojunction solar cell apparatus and comprises a heterojunction n-type crystalline layer and a heterojunction i-type amorphous layer between the n-type layer and the i-type layer.  Figure 1D and Paragraphs 33, 35 and 36.
With respect to claim 6, Terakawa and Nishimoto, as combined above, teach the n-type layer.  Nishimoto further teaches a hydrogenated amorphous n-type silicon layer is one of several effective silicon layers for the photovoltaic element and Terakawa teaches the n-type silicon layer is formed in the presence of hydrogen.  Terakawa, Paragraph 36 and Nishimoto, Col. 5, Lines 54-63.
With respect to claims 11, 13 and 18, modified Terakawa teaches a method of forming a heterojunction solar cell apparatus comprising depositing an n-type transparent conductive oxide (17) on a substrate (16), forming a p-i-n structure comprising a heterojunction p-type layer (13) atop the n-type TCO, a heterojunction i-type amorphous layer (12) atop the p-type layer, a heterojunction n-type crystalline layer (11) atop the i-type layer, a heterojunction i-type amorphous layer (14) and a heterojunction n-type layer (15) including phosphorous n-type donors.  Figure 1D and Paragraphs 33, 35. 36 and 37.  Terakawa teaches the TCO is ITO, which is an n-type TCO within the scope of the claimed invention.  Paragraph 37.
Modified Terakawa further teaches the heterojunction n-type layer comprises amorphous silicon comprises oxygen in an amount between 0.1 atomic ppm to 20 atomic %.  Terakawa, Paragraph 36 and Nishimoto, Col. 6, Lines 3-10.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Modified Terakawa further teaches the valency controller is added to the n-type layer in an amount of 1,000 ppm to 10 atomic % and that the valency controller for an n-type layer is phosphorous.  Terakawa, Paragraph 35 and Nishimoto, Col. 5, Lines 54 to Col. 6, Line 30.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Furthermore, as explained above, Terakawa teaches the solar cell apparatus is a heterojunction solar cell apparatus and comprises a heterojunction n-type crystalline layer and a heterojunction i-type amorphous layer between the n-type layer and the i-type layer.  Figure 1D and Paragraphs 33, 35 and 36.
Finally, with respect to the order of performing the method steps, as per the MPEP, the order of performing process steps is obvious absent new or unexpected results.  MPEP 2144.04(IV(C) (internal citation omitted).  In this case, Terakawa and Nishimoto, as combined above, teach a solar cell meeting the requirements of the claimed invention, meaning the different order for performing the process steps does not lead to new or unexpected results.
(6)
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (U.S. Publication No. 2003/0168660) in view of Nishimoto (U.S. Patent No. 6,100,466), as applied to claims 1, 5, 6, 10, 11, 13, 17-19 and 21 above, and further in view of Heng et al. (U.S. Publication No. 2011/0272012).
With respect to claims 2 and 22, Terakawa teaches the heterojunction i-type layer is an amorphous i-type layer and the heterojunction p-type layer is an amorphous p-type layer but is silent as to whether the heterojunction n-type layer is a nanocrystalline n-type layer.
However, Heng, which deals with solar cells, teaches nanocrystalline silicon enables higher carrier mobility.  Paragraph 55.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use nanocrystalline silicon for the heterojunction n-type layer because it enables higher carrier mobility. 
(7)
Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (U.S. Publication No. 2003/0168660) in view of Nishimoto (U.S. Patent No. 6,100,466), as applied to claims 1, 5, 6, 10, 11, 13, 17-19 and 21 above, and further in view of Ichou et al. (U.S. Publication No. 2012/0319157).
With respect to claims 7 and 8, modified Terakawa teaches the n-type layer but is silent as to its thickness.
However, Ichou, which deals with a similar HIT solar cell apparatus, teaches the n-type layer in the solar cell is effective at a thickness between 3 to 50 nm.  Paragraph 66.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Terakawa and Nishimoto, as combined above, with Ichou is the use of a known technique to improve a similar device in the same way.  Both modified Terakawa and Ichou teach a HIT solar cell apparatus.  Ichou teaches the heterojunction n-type layer in such an apparatus is effective at a thickness of 3 to 50 nm.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the heterojunction n-type amorphous layer within that thickness range because Ichou teaches it is effective, meaning the modification has a reasonable expectation of success.
With respect to claim 20, modified Terakawa teaches a HIT solar cell apparatus with a relative layer configuration that suggests the amorphous layers do not absorb light and do not generate photons, but is explicitly silent as to whether this is the case.
However, Ichou, which deals with a similar HIT solar cell apparatus, teaches the n-type, p-type and i-type layers in the solar cell are effective at a thickness between 3 to 50 nm.  Paragraphs 63, 66 and 69.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Terakawa and Nishimoto, as combined above, with Ichou is the use of a known technique to improve a similar device in the same way.  Both modified Terakawa and Ichou teach a HIT solar cell apparatus.  Ichou teaches the heterojunction n-type, p-type and i-type layers in such an apparatus are effective at a thickness of 3 to 50 nm.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the layers within that thickness range because Ichou teaches it is effective, meaning the modification has a reasonable expectation of success.
Finally, in the apparatus taught by Terakawa, Nishimoto and Ichou, as combined above, the minimal thickness of the amorphous layers means they do not absorb light and do not generate photons within the scope of the claimed invention.
(7)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant first attempts to distinguish the claimed invention from the art of record by stating Yamashita is directed toward  p-i-n type based tandem solar cells with an i-type layer thickness that is thicker than that of the claimed invention.  However, Applicant’s argument is not persuasive.  First, a p-i-n type tandem device is within the scope of the claimed invention.  Second, the claims do not require a specific thickness of the i-type layer.  Third, claim 9 specifically requires a second p-i-n type subcell, meaning a tandem junction device, as taught by modified Yamashita, is within the scope of the claimed invention.
	Applicant next argues the n-type part of the claimed invention is more conductive and allows more light to pass because the amorphous silicon becomes a silicon oxide with silicon nanocrystals or microcrystals due to the oxygen-richness of the structure.  Applicant’s argument is not persuasive because it relies on an unclaimed feature.  The claimed invention does not require these alleged silicon nanocrystals or microcrystals.  Additionally, the amorphous silicon layer allowing light to pass is not a feature of the independent claims.
	Applicant next argues the claimed invention is for devices in which a thicker layer of crystalline mono silicon is inserted into a sandwich structure of very thin layers of amorphous silicon.  This argument is not persuasive because this is not a feature of the claimed invention.  More specifically, this layer thickness relationship argued by Applicant is not a feature of the claimed invention.
	Applicant next argues Examiner incorrectly considers that Yamashita describes a heterojunction.  Applicant argues Yamashita refers to a type of TCO.  Applicant’s argument is not persuasive.  Although Yamashita does refer to TCO materials, Yamashita also teaches a p-i-n tandem device and is appropriately cited for this disclosure.  Furthermore, Applicant’s explanation of the heterojunction of the claimed invention relies on unclaimed features.  Applicant is encouraged to explicitly incorporate the features of the invention, as argued by Applicant, into the claims to distinguish over the art of record.
	Applicant next argues the oxygen concentration discussion in Yamashita refers to a change in the ZnO layer.  Applicant’s argument is not persuasive because Examiner has not cited Yamashita to teach the oxygen concentration limitation of the claimed invention.
	Examiner further agrees with Applicant’s argument that silicon amorphous, microcrystalline and tandem solar cells have been described and are well known in the literature.  Examiner encourages Applicant to incorporate structural features of the heterojunction device described in the arguments into the claimed invention to limit the scope of the claimed invention in a way that patentably distinguishes it from these well described tandem devices.
	Applicant’s next argument appears to specifically focus on claim 10.  Applicant appears to be arguing that claim 10 defines a HIT solar cell.  Applicant relies on Figure 10 to support this position.  Examiner notes this is one possible interpretation of claim 10, but other interpretations are also possible.  More specifically, claim 10 requires the n-type crystalline layer and the i-type amorphous layer be positioned between the i-type layer and the n-type layer.  Accordingly, claim 10 defines a heterostructure of n-type/n-type/i-type/i-type, which is not an HIT solar cell.  Applicant should further limit claim 10 to specify the layer structure with reference to the p-type layer.
	Modified Yamashita, as acknowledged above, does not teach an HIT solar cell.
	Applicant additionally advances several arguments regarding a back emitter configuration, co-deposition of P and O and thin intrinsic-amorphous layers that are only a few nanometers thick.  These arguments are not persuasive because they rely on unclaimed features.  Applicant is encouraged to incorporate the structural features of the invention that have been cited in the arguments into the claimed invention to advance prosecution and define the invention over the art of record.
(8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759